DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because while “128” is defined as a radial opening, at least in FIG. 3A “128” does not appear to be pointing to a radial opening on a lower end of swellable member 112.  The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 126b, G and X0.  The drawings are finally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112b and A0.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
Specification
The disclosure is objected to because of the following informalities: on page 8, on lines 27 and 28 “the bypass module 102c” should likely both be amended to recite --the bypass module 10[[2]]0c--.  Appropriate correction is required.
Claim Objections
Claims 8, 15, 16 and 19 are objected to because of the following informalities: in claim 8, line 11 should be amended to recite --coupled to the base pipe[[ ]], remotely--.  Claim 15 should be amended to end in a period.  In claim 16, line 16 should be amended to end with the word --and-- and on lines 18-19 the recitation “into a base pipe” should likely be amended to recite --into [[a]]the base pipe--.  In claim 19, line 2 should likely be amended to recite --a pair of opposed more than one longitudinal openings--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, and 16-20 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 13 recites the limitation "the at least one bypass module" in line 6.  Claim 16 recites the limitation "the base pipe" in line 14, the limitation “the work string” in line 15, and the limitation “the at least one bypass module” in line 18.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 14 and 17-20 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite since they depend from claims that are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-15 are rejected under 35 USC 103 as being unpatentable over Haeberle et al. (US 7,984,760 B2) (“Haeberle”), alone.
Referring to claim 1: Haeberle teaches a bypass module for use in a gravel pack system, the bypass module comprising:
a housing 330, 332, 304 (the non-permeable section) for coupling to a base pipe 302 of the gravel pack system, the housing defining a chamber therein extending to one or more of openings (through the permeable section of 304) for receiving fluids from an annulus around the base pipe and at least one port 310 extending into an interior of the base pipe;
a port screen member (the permeable section of 304) coupled to the housing and extending near the at least one port; and
a swellable member 312 disposed within the chamber, the swellable member responsive to exposure to a trigger fluid (column 11, lines 21-29) to move between an un-swollen configuration wherein fluid flow between the more than one openings and the at least one port is permitted (FIG. 3A) and a swollen configuration (FIG. 3F) wherein a pressure seal is established over the at least one port to prohibit fluid through the at least one port.
Although in the un-swollen configuration the port screen member and the at least one port are fluidly connected, Haeberle does not specifically teach the port screen member extending across the at least one port 310.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port screen member taught by Haeberle to be across the at least one port in order to be able to close off the port screen member and the at least one port simultaneously using the swellable member.
Referring to claim 5: While Haeberle teaches a cover removably coupled to the swellable member 312 (column 12, lines 29-32), Haeberle does not specifically teach a cover removably coupled over the chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber taught by Haeberle to include a removable cover in order to protect the chamber from fluids until a desired time.
Referring to claim 8: Haeberle teaches a gravel pack system comprising:
a base pipe 302 defining a longitudinal axis;
at least one well screen 304 having a filter portion disposed radially about the base pipe (FIG. 3A) and at least one port 310 defined between an interior of the base pipe and an annular space between the filter portion and the base pipe;
a bypass module housing 330, 332 coupled to the base pipe, remotely from the at least one well screen, the housing defining a chamber therein extending to one or more of longitudinal openings (through the permeable section of 304) and at least one port 310 extending into an interior of the base pipe;
a port screen member (the permeable section of 304) coupled to the housing and extending near the at least one port; and
a swellable member 312 disposed within the chamber, the swellable member responsive to exposure to a trigger fluid (column 11, lines 21-29) to move between an un-swollen configuration (FIG. 3A) wherein fluid flow between the more than one longitudinal openings and the at least one port is permitted and a swollen configuration (FIG. 3F) wherein a pressure seal is established over the at least one port to prohibit fluid through the at least one port.

Referring to claim 9: Haeberle teaches the at least one well screen includes a sacrificial well screen (the permeable portion of 304) where fluid flow through the sacrificial screen into the at least one base pipe is substantially unrestricted and at least one other well screen (since there may be a plurality, FIG. 1) having a flow restricting device 308 for restricting fluid flow through at least one port.  Haeberle does not specifically teach the flow restricting device 308 restricting fluid flow through the at least one port 310.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow restricting device taught by Haeberle to restrict flow through the port 310 in order to have more control over the flow of fluids.
Referring to claim 10: While Haeberle teaches a cover selectively coupled to the swellable member 312 to prohibit fluid contact (column 12, lines 29-32), Haeberle does not specifically teach the sacrificial well screen further comprises a plug selectively operable to prohibit fluid flow through the sacrificial well screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial well screen taught by Haeberle to comprise a 
Referring to claims 11 and 12: Haeberle teaches it is known to allow for leak-off (column 11, lines 16-20; column 16, lines 20-23) and to have a plurality of well screens (FIG. 1), Haeberle does not specifically teach a leak-off conduit arranged on the exterior of the base pipe and having at least one section fluidly coupled to at least one longitudinal opening in the bypass module housing, wherein the leak-off conduit extends along the base pipe across a plurality of well screens to the sacrificial well screen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Haeberle to include a leak-off conduit arranged on the exterior of the base pipe across a plurality of well screens in order to achieve a complete gravel pack.
Referring to claim 13: Haeberle teaches at least one bypass module further includes at least one additional bypass module (FIG. 1) disposed independently of the leak-off conduit.
Referring to claim 14: Haeberle does not specifically teach the leak-off conduit includes an outer circumferential wall constructed of a perforated or fluid permeable material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leak-off conduit taught by Haeberle to be constructed of a perforated or fluid permeable material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 15: While Haeberle teaches the system 300 that can be managed automatically and that 308 is an ICD (column 12, lines 38-47), Haeberle does not specifically teach the flow restricting device includes an autonomous or intelligent ICD.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow restricting device taught by Haeberle to be an autonomous or intelligent ICD in order to not require input from a user.
Claims 16-20 are rejected under 35 USC 103 as being unpatentable over Riisem et al. (US 2015/0027700 A1) (“Riisem”), alone.
Referring to claim 16: Riisem teaches a method of forming a gravel pack in a wellbore, the method comprising:
installing a completion string including the base pipe 32 into a wellbore 26;
pumping a gravel slurry from the surface to form a gravel pack in an annulus 28 around the completion string ¶ [0029];
dehydrating the gravel pack by flowing a carrier fluid from the annulus through both at least one well screen 22 coupled in the completion string and the at least one bypass module into a base pipe of the completion string [0028]-[0029].
While Riisem teaches pumping a gravel slurry from the surface downhole and into the annulus [0028], Riisem does not specifically teach pumping the slurry through the work string.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Riisem to include pumping the slurry through the work string since it is very well known in the art that fluids are either pumped down the annular region or down a pipe string.
Referring to claim 17: Riisem teaches exposing a swellable member 78 to a trigger fluid in the wellbore to move the swellable member to a swollen configuration and thereby prohibit fluid flow into the base pipe through the bypass module [0042].
Referring to claim 18: Riisem teaches closing a sacrificial screen coupled in the completion string [0034] and [0041].
Referring to claims 19 and 20: Riisem teaches flowing the carrier fluid through a leak-off conduit 24 and between a pair of opposed more longitudinal openings defined in a housing of the at least one bypass module, further comprising restricting fluid flow between the more than one longitudinal openings by moving a swellable member 78 within the at least one bypass module to a swollen configuration.
Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haeberle et al. (US 8,127,831 B2), Riisem et al. (US 10,808,506 B2), Yeh et al. (US 10,107,093 B2) and Coffin et al. (US 10,851,623 B2) also all teach similar methods and systems for gravel packing in a wellbore.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


20 October 2021